DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-4, 6 and 7 are rejected under 35 U.S.C. 103 as being obvious over Weihau (CN201878765) in view of Rogan (US 2016/0235121).  An English machine translation of Weihau (CN201878765) is provided with the Notice of Reference Cited (PTO-892).
With respect to the limitations of claim 1, Weihau teaches a cartridge for an aerosol-generating system (title, atomizer), the cartridge comprising: a cartridge housing (Figs 1-3, housing 10, Pg 3, Line 104) at least partially defining a cartridge housing interior, the cartridge housing configured to couple with a device housing (Fig 3, shell 41, Pg 3, Line 111) of an aerosol-generating device (atomization device 30, Pg 3, Line 107) such that at least a portion of the cartridge is inserted into a cavity at least partially defined by the device housing of the aerosol-generating device; a liquid storage housing  (liquid storage box 20, box body 21, Pg 3, Line 105) within the cartridge housing (10), the liquid storage housing at least partially defining a liquid storage housing interior (20, 21), the liquid storage housing configured to store a liquid aerosol-forming substrate (Pg 4, Lines 142-143, smoke liquid) within the liquid storage housing interior; a frangible seal  (Fig 1, liquid isolation membrane 23) on the liquid storage housing, the frangible seal configured to be pierced by a piercing element (catheter 322, Pg 3, Line 109) to expose the liquid storage housing interior to be in fluid communication with an electric heater (heating device 311, Pg 3, Line 107, Pg 5, Lines 173-176, 185-190) of the aerosol-generating device based on the portion of the cartridge being inserted into the cavity; an outlet assembly defining an airflow outlet of the cartridge (Fig 1, suction nozzle rear cover 12, Pg 4, Lines 125-129, see outlet air direction arrow).  Weihau discloses the claimed invention except for a solid vapor-forming substrate within the cartridge housing, the solid vapor-forming substrate is between the liquid storage housing and the airflow outlet.  
However, Rogan discloses a solid vapor-forming substrate (0047, aerosol modifying mediums may for example comprise flavourants, for example flavourants adsorbed onto solid matrices, encapsulated flavourants, surface coated flavourant particles, tobacco, tobacco derivatives or similar materials) within the cartridge housing (Figs 1-4, mouthpiece compartments 9a, 9b, 0047), the solid vapor-forming substrate (flavourants in compartments 9a, 9b) is between the liquid storage housing (Fig 4, liquid reservoir 11, 0045) and the airflow outlet (Figs 4, 5, see outlets indicated by 9a-9d) is known in the art.  It would have been obvious for one having ordinary skill in the art before the effective filing date of the invention to adapt the cartridge for an aerosol-generating system of Weihau silent to a solid vapor-forming substrate with the solid vapor-forming substrate within the cartridge housing, the solid vapor-forming substrate is between the liquid storage housing and the airflow outlet of Rogan for the purpose of providing a known solid vapor-forming substrate configuration that is used to modify or alter the properties of the aerosol being guided through the mouthpiece (0047).
With respect to the limitations of claim 4, Weihau in view of Rogan discloses the solid vapor-forming substrate includes a tobacco plug (0047, aerosol modifying mediums may for example comprise flavourants, for example flavourants adsorbed onto solid matrices…tobacco, tobacco derivatives or similar materials).
With respect to the limitations of claims 6 and 7, Weihau teaches further comprising the piercing element (Fig 1, catheter 322, Pg 3, Line 109); the piercing element is configured to slide within the cartridge housing interior relative to the frangible seal (see figures 1, 2, catheter 322, liquid isolation membrane 23).
Claims 2 and 3 are objected to as being dependent on claim 1.

Claim 5 is rejected under 35 U.S.C. 103 as being obvious over Weihau (CN201878765) in view of Rogan (US 2016/0235121) as applied to claims 1 and 4, further in view of White (US 2018/0014576).
With respect to the limitations of claim 5, Weihau in view of Rogan discloses a tobacco plug (Rogan, 0047).  Weihau in view of Rogan discloses the claimed invention except for further comprising: a mesh filter that is attached to a downstream end of the cartridge housing to retain the tobacco plug within the cartridge housing, such that the mesh filter is between the tobacco plug and the airflow outlet.  However, White discloses further comprising: a mesh filter (Figs 1, 2, fine mesh screen 22, 0021) that is attached to a downstream end of the cartridge housing to retain the tobacco plug (substrates 30, 0021) within the cartridge housing, such that the mesh filter (22) is between the tobacco plug (30) and the airflow outlet (free end 18, 0020) is known in the art.  It would have been obvious for one having ordinary skill in the art before the effective filing date of the invention to adapt the cartridge for an aerosol-generating system of Weihau silent to a mesh filter with the further comprising: a mesh filter that is attached to a downstream end of the cartridge housing to retain the tobacco plug within the cartridge housing, such that the mesh filter is between the tobacco plug and the airflow outlet of White for the purpose of providing a known mesh configuration that prevents the substrates from being drawn by inhalation of the user into the mouthpiece (0021).

Claims 8-12 and 15-18 are rejected under 35 U.S.C. 103 as being obvious over Weihau (CN201878765) in view of Rogan (US 2016/0235121) as applied to claim 1, further in view of Mironov (WO 2015/101479).  The examiner is using Mironov (US 2016/0324215) as an English language equivalent for Mironov (WO 2015/101479).
With respect to the limitations of claim 8, Weihau teaches an aerosol-generating system comprising: the cartridge of claim 1; an aerosol-generating device (title, atomizer) including, a device housing (Fig 3, shell 41, Pg 3, Line 111) at least partially defining a cavity, the aerosol- generating device configured to couple with the cartridge such that the device housing at least partially receives the cartridge into the cavity (see figures 1, 3), an electric heater (heating device 311, Pg 3, Line 107), and a power supply (battery 42, Pg 3, Line 111), the aerosol-generating device configured to supply power from the power supply to the electric heater (Pg 3, Lines 116-119, Pg 4, Lines 159-162); and a piercing element (catheter 322, Pg 3, Line 109) configured to pierce the frangible seal (23) of the cartridge to expose the liquid storage housing interior to be in fluid communication with the electric heater (Pg 5, Lines 173-176, 185-190) based on the device housing (41) at least partially receiving the cartridge into the cavity, the electric heater (311) is located externally from the piercing element (322).
Weihau in view of Rogan discloses the claimed invention except for explicitly the aerosol-generating device including, a device housing at least partially defining a cavity, the aerosol- generating device configured to couple with the cartridge such that the device housing at least partially receives the cartridge into the cavity.
However, Mironov discloses the aerosol-generating device (Figs 1-4, 7, aerosol generating device 300, 0070) including, a device housing (device housing 302, 0069) at least partially defining a cavity (cavity 309, 0069), the aerosol- generating device configured to couple with the cartridge (capsule 100, 0063) such that the device housing at least partially receives the cartridge into the cavity (see figures 3-5, 7) is known in the art.  It would have been obvious for one having ordinary skill in the art before the effective filing date of the invention to adapt the aerosol-generating device of Weihau having a cartridge, aerosol-generating device and device housing with the aerosol-generating device including, a device housing at least partially defining a cavity, the aerosol- generating device configured to couple with the cartridge such that the device housing at least partially receives the cartridge into the cavity of Mironov for the purpose of providing a known housing configuration that receives (0069) and protects the cartridge from damage.  
With respect to the limitations of claims 9 and 11, Weihau teaches the piercing element (catheter 322) includes a shaft portion (bottom shaft portion of 322), and a piercing portion (upper sharp portion of 322) at an end of the shaft portion; the aerosol-generating device (30) includes the piercing element (322).
With respect to the limitations of claims 10 and 12, Weihau in view of Rogan and Mironov discloses the piercing portion has a first end and a second end, the first end connected to the shaft portion (Mironov, end of piercing portion 314 attached to 408) and the second end opposite the first end, and the piercing portion decreases in cross-sectional area in a direction from the first end to the second end (Mironov, 314); the device housing includes a housing portion at least partially defining an end wall of the cavity (Mironov, left portion of housing 302 surrounding cavity 309) and the piercing element extends from the end wall of the cavity into the cavity (Mironov, see figures 3, 4, piercing portion 314).
With respect to the limitations of claims 15, 16, 17 and 18, Weihau teaches the piercing element (322) is a liquid transfer element (transfers liquid to liquid guide rope 320, Pg 5, Line 166) configured to contact the liquid aerosol-forming substrate (20) based on the device housing at least partially receiving the cartridge into the cavity; the aerosol-generating device includes a base plate (Figs 1, 2, base 310) within the cavity, the electric heater (heating device 311) is on the base plate, and the piercing element (322) extends from the base plate into the cavity; further comprising: a liquid transfer element (liquid guide rope 320) on the base plate and in contact with the electric heater (311), the liquid transfer element configured to contact the liquid aerosol-forming substrate (Pg 5, Lines 164-167) based on the device housing at least partially receiving the cartridge into the cavity; the cartridge (10) includes the piercing element (see figure 1).  

Claims 13 and 14 are rejected under 35 U.S.C. 103 as being obvious over Weihau (CN201878765) in view of Rogan (US 2016/0235121) and Mironov (WO 2015/101479) as applied to claims 1, 8, 11 and 12, further in view of Hon (US 2015/0040929).
With respect to the limitations of claim 13, Weihau in view of Rogan and Mironov discloses the claimed invention except for the electric heater is on an outer surface of the piercing element.  However, Hon discloses the electric heater (Figs 1-5, heater coil 66, heater tube 90, 0017) is on an outer surface of the piercing element (piercing blades 64, 0017) is known in the art.  It would have been obvious for one having ordinary skill in the art before the effective filing date of the invention to adapt the aerosol-generating device of Weihau having an electric heater and piercing element with the electric heater is on an outer surface of the piercing element of Hon for the purpose of providing a known heated, piercing element configuration that improves the vaporization of an aerosol forming solution (0017, 0026, Abstract).  
With respect to the limitations of claim 14, Hon discloses the electric heater includes a resistive heating coil (heater coil 66, 0017).  Weihau in view of Rogan, Mironov and Hon discloses the claimed invention except for the resistive heating coil wound around a portion of the piercing element.  However, it would have been obvious for one having ordinary skill in the art before the effective filing date of the invention was made to have the resistive heating coil wound around a portion of the piercing element, since it has been held that where the general conditions (Hon discloses the electric heater 66, 90 wrapped around the piercing blades 64) of a claim are disclosed in the prior art, discovering the optimum or workable heating coil / piercing element configuration involves only routine skill in the art (see MPEP 2144.04).

Allowable Subject Matter
Claims 2 and 3 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 11,045,615 in view of Rogan (US 2016/0235121).
US 11,045,615 discloses all the limitations of claim 1-18 of the instant application except for a solid vapor-forming substrate within the cartridge housing, the solid vapor-forming substrate is between the liquid storage housing and the airflow outlet.  
However, Rogan discloses a solid vapor-forming substrate (0047, aerosol modifying mediums may for example comprise flavourants, for example flavourants adsorbed onto solid matrices, encapsulated flavourants, surface coated flavourant particles, tobacco, tobacco derivatives or similar materials) within the cartridge housing (Figs 1-4, mouthpiece compartments 9a, 9b, 0047), the solid vapor-forming substrate (flavourants in compartments 9a, 9b) is between the liquid storage housing (Fig 4, liquid reservoir 11, 0045) and the airflow outlet (Figs 4, 5, see outlets indicated by 9a-9d) is known in the art.  It would have been obvious for one having ordinary skill in the art before the effective filing date of the invention to adapt the cartridge for an aerosol-generating system of US 11,045,615 silent to a solid vapor-forming substrate with the solid vapor-forming substrate within the cartridge housing, the solid vapor-forming substrate is between the liquid storage housing and the airflow outlet of Rogan for the purpose of providing a known solid vapor-forming substrate configuration that is used to modify or alter the properties of the aerosol being guided through the mouthpiece (0047).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THIEN S TRAN whose telephone number is (571)270-7745. The examiner can normally be reached Monday-Friday [8:00-5:00].
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime Abraham can be reached on 571-270-5569. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/THIEN S TRAN/Primary Examiner, Art Unit 3761                                                                                                                                                                                                        11/18/2022